Citation Nr: 1443323	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-24 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to December 1955.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2013 this matter was last before the Board at which time it was remanded for further development.

The Veteran died in July 2012.  The appellant is his widow and substitute claimant in this case.  See Department of Veterans Affairs Memorandum dated in April 2013.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed September 1957 rating decision denied the Veteran's claim of entitlement to service connection for a low back disability on the basis that disability of the low back was not incurred or aggravated in service.

2.  The evidence received since the September 1957 rating decision does not relate to an unestablished fact necessary to substantiate the claim, nor does it raise a reasonable possibility of substantiating it.

CONCLUSIONS OF LAW

1.  The September 1957 rating decision denying entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  New and material evidence has not been received since the September 1957 rating decision and the claim of entitlement to service connection for a low back disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In claims to reopen, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  VA should consider the bases for the final denial and the notice letter must describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in December 2009.  The notice identified the prior denial of the underlying claim of entitlement to service connection, and the basis of the denial.  It advised the appellant of the evidence and information necessary to reopen the claim, as well as how substantiate it.

VA has obtained the Veteran's service treatment records, VA records, assisted the appellant in obtaining evidence.  VA need not obtain a medical opinion or examination in regards to the application to reopen the claim for service connection of a low back disability because that duty applies to claims to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(C)(iii). 

The matter was remanded to obtain records from a Dr. Tall, which the Veteran reported he submitted but which is not associated with the electronic record.  The Board has invited the appellant to submit these records, or seek VA's assistance in obtaining them.  Notwithstanding, the appellant has not submitted any records from Dr. Tall and she has not sought any VA assistance in obtaining them.  Rather, she has asked for VA to obtain records from Dr. Schmidt, which it has done.  The appellant is aware of all of VA's efforts in developing the claim and indicated that VA need not obtain records from the Billings Clinic as they do not treat orthopedic conditions.  See e.g. February 2014 Report of Information.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2013).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's claim for service connection of a low back disability was last considered and denied in a September 1957 rating decision on the grounds that the disability was not incurred or aggravated in service.  That decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Veteran subsequently submitted a request to reopen that claim in November 2009.

At the time of the September 1957 rating decision the evidence of record consisted of the Veteran's service treatment and personnel records, his claim, VA medical records and lay statements.  The lay statements reflected a history of back pain associated with manual labor in September and October 1956. 

Notably, the June 1957 Report of Medical Examination for Disability Evaluation discloses a history of back pain in service, as well as 2 occasions of back pain in 1956.  There was slight to no tenderness of the lumbosacral region, good range of motion in all directions without pain and no muscle spasm.  Osteosclerosis of the lumbosacral spine by X-ray and chronic lumbosacral strain were assessed.  

The RO denied the claim on the grounds noted above, emphasizing that the claimed disability was not shown at discharge.  The Veteran filed to reopen the claim in November 2009.  Unfortunately, he passed away in July 2012.  The appellant stands as a substitute for the late Veteran.

Following the September 1957 rating decision, numerous evidentiary items have been associated with the claims file, including VA and private medical records.  Most of the private records that have been associated with the records are unrelated to any low back disability, but rather consist of otolaryngology records.  Records from Dr. Schmidt pertain to assessed degenerative changes of the spine in 2011.  The VA records consist of audiologic and respiratory VA examinations, and document complaints of back pain and the Veteran's reiterated history of low back pain upon lifting in service.

Unfortunately, although some of the evidence is new, none of it is material.  The Veteran's assertions of injury to the low back are merely duplicative of his lay statements offered at the time of his original claim denied in the September 1957 rating decision and are thus not new.  The VA and private records associated with the claims file pertaining to the low back are new, but they are not material.  They do not relate to the unestablished fact of the incurrence or aggravation of a low back disability in service.  Rather, they only document current complaints, history , symptoms and diagnosis. None of the evidence is both new and material.  It cannot raise a reasonable possibility of substantiating the claim.  Thus, the claim is not reopened.  Annoni, supra.

In closing, the Board notes that the record is devoid of any medical evidence from Dr. Tall.  As outlined above, VA has tried on several occasions to obtain this evidence in furtherance of reopening and substantiating the claim.  Unfortunately, after all these efforts, this evidence has not been associated with the claims file.  After inviting the appellant to identify or submit this evidence, she has not done so.  VA has offered all possible assistance in this case.  38 C.F.R. § 3.159.  The Board cannot infer any evidentiary value from evidence not before it.  In the absence of new and material evidence, the claim cannot be reopened.  


ORDER

New and material evidence has not been submitted to reopen a claim for service connection of a lumbar spine disability and the application to reopen is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


